Case: 19-10465     Document: 00515682755          Page: 1     Date Filed: 12/22/2020




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 22, 2020
                                   No. 19-10465                      Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jesus Garcia,

                                                           Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:18-CR-293-12


   Before Jolly, Southwick, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          In United States v. Diggles, our en banc court restated the law regarding
   conditions of supervised release. 957 F.3d 551, 559 (5th Cir. 2020) (en banc),
   cert. denied, 2020 WL 6551832 (U.S. Nov. 9. 2020) (No. 20-5836). In a
   nutshell, district courts must orally pronounce supervision conditions that
   are discretionary under 18 U.S.C. § 3583(d), giving the defendant an
   opportunity to raise any objection prior to imposition of the sentence. Id. at
   559, 563. Pointing to ambiguity in the record in this case, Jesus Garcia
   contends that the district court did not properly pronounce supervision
   conditions requiring him to participate in drug treatment and to pay at least
Case: 19-10465      Document: 00515682755            Page: 2   Date Filed: 12/22/2020




                                      No. 19-10465


   $25 per month towards its cost. Garcia also asserts that the payment
   condition is inconsistent with the district court’s previous findings regarding
   his indigence and inability to pay a fine. We AFFIRM.
                                BACKGROUND
          Federal agents arrested Garcia on Friday, September 28, 2018. On
   October 1, United States Magistrate Judge Jeffrey L. Cureton determined
   that Garcia could not afford counsel and appointed a lawyer to represent him.
   On December 19, Garcia pled guilty to conspiracy to possess with intent to
   distribute a controlled substance, heroin.
          On April 22, 2019, the district court conducted a sentencing hearing
   for Garcia. According to the docket, the sentencing hearing was scheduled
   for 9:00 a.m. that day; the transcript does not indicate when the hearing
   actually occurred.    After hearing Garcia’s arguments for a downward
   variance, the district court imposed a within-guidelines sentence of 210
   months of imprisonment.       The sentencing guidelines permitted a fine
   between $40,000 and $1,000,000, but the court did not impose a fine
   because of Garcia’s inability to pay.        And though the court expressly
   recommended that the Bureau of Prisons allow Garcia to participate in its
   Residential Drug Abuse Program, the court did not mention any requirement
   that Garcia undergo drug treatment during supervised release and pay for a
   portion of the treatment’s cost.
          During the hearing, the district court ordered three years of
   supervised release after incarceration. Specifically, the following exchange
   occurred:
          THE COURT:           I also order that upon your release you be
                               placed on supervised release for a term of
                               3 years. While on release you shall comply
                               with the standard conditions contained in




                                           2
Case: 19-10465      Document: 00515682755             Page: 3   Date Filed: 12/22/2020




                                       No. 19-10465


                                 this judgment as well as the mandatory
                                 and special conditions stated herein. Have
                                 you gone over those conditions with your
                                 client?

          [COUNSEL]:             Yes, sir.

          THE COURT:             Do you understand those conditions, sir?

          DEFENDANT:             Yes, sir.

          THE COURT:             Do you or your client have any objections
                                 to any of these conditions?

          [COUNSEL]:             No.

          THE COURT:             Then I order these conditions imposed.
          At 10:17 the morning of the hearing, the district court filed an Order
   Setting Additional Terms of Supervised Release. The order was signed by
   Garcia, but there is no indication when he signed it. The next day, the district
   court entered its Judgment in a Criminal Case. Substantively, both the order
   entered at 10:17 on April 22 and the judgment entered on April 23 contain
   various conditions of supervised release, including requirements that Garcia
   participate in drug treatment and pay at least $25 per month of its cost. But
   it is not clear from the record whether Garcia received either the order or a
   draft of the judgment before, during, or after the sentencing hearing.
          And that is the nub of this appeal. Garcia contends that the district
   court did not orally pronounce the drug treatment and payment conditions
   during the hearing, such that those conditions must be set aside. Garcia also
   asserts that the payment condition is inconsistent with the district court’s
   previous findings regarding his inability to afford counsel and pay a fine. We
   address each issue in turn.




                                             3
Case: 19-10465      Document: 00515682755          Page: 4   Date Filed: 12/22/2020




                                    No. 19-10465


                          STANDARD OF REVIEW
          The parties disagree about the applicable standard of review. When
   the district court asked if Garcia or his attorney objected to the supervision
   conditions “contained in this judgment,” Garcia’s attorney declined.
   Because Garcia did not object to the supervision conditions in district court,
   the Government contends that plain-error review applies. See Diggles, 957
   F.3d at 559 (“When a defendant objects for the first time on appeal, we
   usually review only for plain error.”). By contrast, Garcia contends that we
   should review for abuse of discretion because it is not clear that he received
   either the Order Setting Additional Terms of Supervised Release or a draft
   of the written judgment before sentencing and therefore did not have an
   opportunity to object to the challenged supervision conditions in district
   court. See United States v. Gomez, 960 F.3d 173, 179 (5th Cir. 2020).
          In United States v. Franklin, it was similarly unclear whether the
   defendant had an opportunity to object to a mental health treatment
   condition during sentencing. 838 F.3d 564, 567 (5th Cir. 2016). Proceeding
   with “an abundance of caution,” this court reviewed the treatment condition
   for abuse of discretion. Id. Following Franklin’s approach, we likewise
   review the conditions at issue here for abuse of discretion.
                                 DISCUSSION
                                         A.
          When pronouncing Garcia’s sentence, the district court did not
   mention that Garcia would be required both to undergo drug treatment
   during supervised release and to pay part of his treatment cost. But the
   district court included these supervision conditions in its written judgment.
   Thus, Garcia asserts that the written judgment conflicts with the oral
   pronouncement. See United States v. Martinez, 250 F.3d 941, 942 (5th Cir.




                                         4
Case: 19-10465      Document: 00515682755           Page: 5   Date Filed: 12/22/2020




                                     No. 19-10465


   2001) (“The district court’s failure to mention mandatory drug treatment in
   its oral pronouncement constitutes a conflict, not an ambiguity.”)
          After Garcia’s sentencing hearing, this court clarified the law
   regarding oral pronouncements in Diggles. To allow for objections, district
   courts must orally pronounce conditions that are discretionary under 18
   U.S.C. § 3583(d). Diggles, 957 F.3d at 559, 563. Examples of discretionary
   conditions include allowing access to financial information, refraining from
   gambling, participating in treatment programs, and making timely child-
   support payments. Id. at 559; see also Gomez, 960 F.3d at 179. The post-
   release treatment and payment conditions the district court included in
   Garcia’s sentencing orders are discretionary. See Gomez, 960 F.3d at 179.
   Thus, the district court must have orally pronounced them at sentencing.
          Still, “word-for-word recitation” is unnecessary. Diggles, 957 F.3d at
   562. Instead, district courts can orally adopt a document listing supervision
   conditions, so long as the defendant has an opportunity to review the
   document with counsel and lodge any objection prior to imposition of the
   sentence. Id. at 561 n.5. “[T]here are no magic words required to satisfy this
   [oral pronouncement] obligation.” United States v. Molina-Alonso, No. 18-
   40504, 2020 WL 6494227, at *3 (5th Cir. Nov. 4, 2020) (unpublished)
   (affirming supervision conditions when the district court adopted a
   presentence report’s “findings” instead of its “conditions”). Thus, the
   district court in this case properly pronounced the treatment and payment
   conditions at issue if it (1) orally adopted a document listing those conditions
   and (2) ensured that Garcia had an opportunity to review the document with
   counsel prior to imposition of the sentence. Id.
          During Garcia’s sentencing hearing, the district court referred to
   “this judgment” and, after confirming that Garcia had no objection, orally
   adopted both the “standard conditions” and “mandatory and special




                                          5
Case: 19-10465      Document: 00515682755            Page: 6   Date Filed: 12/22/2020




                                      No. 19-10465


   conditions stated therein.” Ostensibly, by referencing “this judgment,” the
   district court appeared to adopt the supervision conditions eventually
   contained in the Judgment in a Criminal Case. But the judgment was entered
   the day after the hearing. The government posits that the district court was
   instead referring to the Order Setting Additional Terms of Supervised
   Release, which the government asserts was provided to Garcia at his
   sentencing hearing. At the least, the record reveals that the order was signed
   by Garcia before it was entered at 10:17 the morning of the hearing. The order
   contains the same supervision conditions as the written judgment; both
   include the conditions at issue.
          Garcia seizes on the ambiguity in the record to contend that the
   district court did not properly pronounce the conditions. He conjectures that
   the district court might have been referring to yet another document, possibly
   the “Standard Conditions of Probation or Supervised Release” provided by
   the Northern District of Texas’s Probation and Pretrial Services. As its title
   suggests, that document contains only standard supervision conditions, not
   the special conditions imposed here.
          By itself, an indeterminate exchange during the sentencing hearing
   does not warrant remand. The district court mentioned both “standard” and
   “mandatory and special conditions” contained in the “judgment” it adopted
   at sentencing. Both the order entered on the day of Garcia’s sentencing and
   the judgment entered the day after contain not only the “standard”
   conditions contained in the “Standard Conditions of Probation or
   Supervised Release” but also the special conditions at issue. Thus, any
   ambiguity in the district court’s oral pronouncement as between those two
   documents would not matter; either could have been used properly to
   pronounce the conditions. See United States v. Robinett, No. 18-11402, 2020
   WL 6053363, at *8 (5th Cir. Oct. 13, 2020) (unpublished); cf. United States v.
   Omigie, 977 F.3d 397, 407 (5th Cir. 2020) (remanding because the district



                                           6
Case: 19-10465      Document: 00515682755           Page: 7   Date Filed: 12/22/2020




                                     No. 19-10465


   court adopted PSR that omitted the challenged supervision condition but did
   not reference sentencing recommendation that actually contained the
   condition).
          The problem for Garcia’s argument is that in the face of this
   somewhat opaque record, he never asserts that he was not informed of the
   supervision conditions prior to his sentencing hearing. See Robinett, 2020
   WL 6053363, at *8 (affirming a supervision condition because defendant’s
   “brief [did] not assert that neither he nor his counsel was aware of the written
   order imposing this condition until after the oral sentencing hearing
   concluded.”) (citing United States v. Bokine, 523 F.2d 767, 769 (5th Cir.
   1975)). Because Garcia does not assert a lack of notice and fails to support his
   contention that the ambiguity in the record indicates that the district court
   failed to pronounce the conditions at issue, “[w]e will not declare error in
   these circumstances.” Id.
                                         B.
          Garcia challenges the payment condition on another ground. This
   condition requires Garcia to pay at least $25 per month for his drug treatment
   expenses during supervised release.        Garcia asserts that the payment
   condition is inconsistent with the district court’s previous findings that he is
   indigent, specifically that he could not afford a lawyer or pay a fine. Garcia
   further contends that the payment condition puts him at risk of debtors’
   imprisonment.
          We are not persuaded that the district court’s findings related to
   Garcia’s current indigence are inconsistent with a future payment condition.
   To the contrary, Garcia may be able to pay $25 per month once he leaves
   prison and finds employment. Garcia’s presentence report finds him to be
   employable, a finding the district court adopted (and Garcia did not contest).
   Indeed, Garcia’s supervision conditions require him to “work regularly at a




                                          7
Case: 19-10465      Document: 00515682755           Page: 8   Date Filed: 12/22/2020




                                     No. 19-10465


   lawful occupation unless excused by the probation officer.” These findings
   regarding Garcia’s employability are consistent with the treatment payment
   condition. See United States v. Chan, 208 F. App’x 13, 16 (1st Cir. 2006)
   (finding “nothing inconsistent” about a payment condition despite
   defendant’s indigency because defendant “would be able to get a job when
   he is released and so could bear the cost of the supervised release at that
   time”).
          As for the debtors’ imprisonment issue, district courts abuse their
   discretion by imposing payment conditions that are unrealistic in light of
   defendants’ financial situations. See United States v. Calbat, 266 F.3d 358,
   366 (5th Cir. 2001). But the $25 monthly payments ordered by the district
   court here are realistic and modest, given the district court’s finding that
   Garcia is employable and the requirement that Garcia secure lawful
   employment upon release from prison. See United States v. Scales, 639 F.
   App’x 233, 238–41 (5th Cir. 2016) (affirming a $100 monthly payment
   schedule as “relatively modest” compared to defendant’s earnings).
          Regardless, even if it turns out that Garcia cannot afford to pay $25
   per month upon release, the district court could not automatically revoke his
   supervised release. See id. at 241. Instead, the district court would first hold
   revocation proceedings and consider Garcia’s circumstances and his reasons
   for being unable to pay. Id. at 240. If the district court then revoked his
   supervised release for inability to pay, Garcia could also appeal that decision.
   Id. at 241. As of now, we cannot conclude that the district court abused its
   discretion by requiring Garcia to pay $25 per month for his own drug
   treatment during his term of supervised release.
                                 CONCLUSION
          For the foregoing reasons, we AFFIRM the district court’s
   judgment.




                                          8